Citation Nr: 1028982	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-34 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for premature 
ventricular contraction (PVC), currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for a heart attack.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1992.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg, Florida Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a June 2007 rating decision, the RO denied an increased 
disability rating for PVC.  In a July 2009 rating decision, the 
RO denied service connection for heart attack.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has several disabilities for which service connection 
has been established.  In a March 1994 rating decision, the RO 
granted service connection for PVC, a condition that causes an 
irregular heartbeat.  The Veteran is also seeking service 
connection for a heart attack.  The RO denied service connection 
for a heart attack in the July 2009 rating decision.  In October 
2009, the Veteran filed a notice of disagreement with that 
decision.

When a claimant files a timely notice of disagreement, the agency 
of original jurisdiction (in this case, the RO) must prepare and 
send to the claimant a statement of the case (SOC).  38 C.F.R. 
§ 19.26 (2009).  The RO has not issued an SOC addressing his 
appeal for service connection for a heart attack.  The United 
States 
Court of Appeals for Veterans Claims (Court) has indicated that 
when a claimant submits a notice of disagreement and the RO has 
not issued an SOC on that issue, remand for issuance of an SOC is 
required.  Manlincon v. West, 12. Vet. App. 238, 240-41 (1999).  
After the RO has issued the statement of the case, the claim 
should be returned to the Board only if the Veteran perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997).

The Veteran is also seeking a disability rating higher that the 
existing 10 percent rating for his service-connected PVC.  The RO 
currently evaluates his PVC under 38 C.F.R. § 4.104, Diagnostic 
Code 7011, for sustained ventricular arrhythmias.  That code 
provides for consideration of the existence of congestive heart 
failure, and consideration of how many metabolic equivalents 
(METs) of workload an individual can tolerate before having 
dyspnea, fatigue, angina, dyspnea, or syncope.  The code also 
provides for consideration of the percentage of the ejection 
fraction, if there is left ventricular dysfunction.

During the May 2007 VA examination the examiner noted the 
Veteran's report of coronary artery disease.  The examiner 
provided an estimated METs level.  The examiner found that the 
service-connected arrhythmia (PVC) was stable and well controlled 
with medication.  In February 2009 and July 2009, a VA physician 
reviewed the Veteran's records and provided the opinion that the 
Veteran's PVC did not cause his coronary artery disease.

The assembled medical evidence leaves questions as to how the 
Veteran's PVC is manifested, for purposes of adjudicating the 
appeal for a higher rating for PVC.  It is not clear whether the 
impairment represented by the METs level estimated in the 2007 
examination is attributable to the PVC, as opposed to heart 
disorders for which service connection has not been established.  
Accordingly, the Board will remand the increased rating issue for 
a new VA examination, with review of the claims file, to clarify 
the current manifestations of the service-connected PVC.




Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers, both 
VA and private, who treated him for his 
premature ventricular contractions since 
October 2008.  After securing any necessary 
release, the RO/AMC should obtain these 
records.

2.  The RO/AMC should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so that 
the Veteran may have the opportunity to 
complete an appeal on the claim for service 
connection for a heart attack by filing a 
timely substantive appeal.  The claim should 
be returned to the Board only if a timely 
substantive appeal is filed.

3.  Schedule the Veteran for a VA cardiology 
examination by a physician to address the 
current manifestations of the Veteran's 
service-connected premature ventricular 
contraction (PVC).  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should note that service connection 
has been established for the Veteran's PVC, 
but that presently service connection has not 
been established for other heart conditions, 
such as coronary artery disease or residuals 
of any myocardial infarction. 

(a)	The examiner should report on the 
Veteran's present level of 
cardiovascular impairment due to his 
PVC, including the extent and frequency 
of PVC, the existence and extent of any 
congestive heart failure, the ejection 
fraction, and metabolic equivalents 
(METs) that the Veteran can tolerate 
before having dyspnea, fatigue, angina, 
dyspnea, or syncope.

(b)	The examiner then should provide an 
opinion as to whether the Veteran's 
current cardiovascular impairment 
results from his PVC or from heart 
disorders which are unrelated to his 
PVC.  If PVC and other disorders 
combine to produce the impairment, the 
examiner should attempt to estimate the 
limit of workload in METs that would be 
produced by the PVC by itself, if 
possible.  If the examiner cannot 
distinguish some or all of the symptoms 
for PVC from the other heart disorders, 
he/she should indicate such.

4.  After the development requested above has 
been completed to the extent possible, the 
RO/AMC should again review the record.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


